Citation Nr: 1828973	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  13-29 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for type II diabetes mellitus, and, if so, whether the claim should be granted.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a right shoulder disability, and, if so, whether the claim should be granted.

5.  Entitlement to service connection for a sleep-related disability, claimed as narcolepsy.

6.  Entitlement to a disability rating higher than 50 percent for a bilateral foot disability, to include on an extra-schedular basis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to April 1977.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2010 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran's claim for service connection for type II diabetes mellitus was originally denied in an April 2009 decision, and was not appealed.  In addition, the Board denied the Veteran's claim for service connection for a right shoulder disability in a January 2009 decision, and the decision was not appealed.  Upon review of the record, however, the Board has determined that new and material evidence has been submitted sufficient to reopen both previously denied claims.  See September 2017 hearing testimony.

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

All issues listed on the title page, other than whether new and material evidence has been submitted sufficient to reopen the claims for service connection for type II diabetes mellitus a right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2009 rating decision denied the Veteran's claim of entitlement to service connection for type II diabetes mellitus; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the April 2009 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim.

3.  A January 2009 Board decision denied the Veteran's claim of entitlement to service connection for a right shoulder disability; the Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).

4.  Evidence received subsequent to the January 2009 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2017).


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for type II diabetes mellitus is granted.

New and material evidence having been submitted, reopening of the claim for service connection for a right shoulder disability is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

At the outset, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Board also notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Service connection for type II diabetes mellitus

The Veteran is service connected for a bilateral foot disability which the record shows impairs his mobility and overall functioning.  At his September 2017 hearing, the Veteran contended his diabetes had been caused or aggravated by his bilateral foot disability.  The Veteran has not been afforded any VA examination and no VA medical opinion has been obtained to address this contention.  Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination pursuant to McLendon.

Service connection for a bilateral eye disability.

The Veteran contends he has a bilateral eye disability which is related to his active service.  His service treatment records (STRs) show that while his vision was noted to be "20/20" in September 1976, "defective visual acuity" was noted on a report of medical examination in March 1977, and, also in March 1977, the Veteran indicated a history of "eye trouble."

February 2008 treatment records show the Veteran was diagnosed with astigmatism and presbyopia.  In February 2009, diagnoses of dry eye syndrome, hyperopia, cataract, and refractive error were provided.

The Veteran was afforded a VA examination in May 2010.  The examiner first indicated he was unable to locate any records documenting the Veteran's vision status in service.  The examiner then opined that the Veteran's decreased distance vision at the time of the examination was more likely than not due to his normal age-related cataracts and dry eyes, and that his unstable tear film and mild lenticular changes were widely accepted as causes for reduced visual acuity and instability of vision.

Upon review, the Board notes the examiner did not provide any explanation for his finding that the Veteran's cataracts and dry eyes were "age-related," and failed to explain his reference to an "unstable tear film" and "lenticular changes," such as by noting the date of onset of these conditions in the Veteran's records or how such findings supported his opinion.  In addition, the examiner did not address the Veteran's documented astigmatism, hyperopia, and refractive error.  It also appears the notations of defective visual acuity and eye trouble contained in the Veteran's STRs were either unavailable to or were overlooked by the examiner.

The Board further notes that subsequent to the May 2010 examination, treatment records dated in March 2011 and April 2012 show the Veteran was diagnosed with diabetic retinopathy.  In light of the retinopathy diagnosis, the claim for service connection for a bilateral eye disability may be inextricably intertwined with the claim for service connection for type II diabetes, which, as noted above, is being remanded.  In other words, resolution of the diabetes issue may impact the bilateral eye claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).

For the foregoing reasons, the Board finds the May 2010 VA examination report is inadequate for adjudication purposes, and that a remand for an additional VA examination and opinion is warranted.

Service connection for a bilateral hand disability.

October 2011 treatment records show the Veteran reported bilateral hand pain, which was attributed by the treatment provider to diabetic neuropathy.  A September 2012 treatment note shows the Veteran was using braces for his bilateral hand pain.

Under these circumstances, the Board finds the issue of entitlement to service connection for a bilateral hand disability is inextricably intertwined with the claim for service connection for diabetes.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  As such, the claim must also be remanded.

Service connection for a right shoulder disability

The record shows the Veteran has been diagnosed with right shoulder arthritis, as well as impingement and rotator cuff syndrome.  He contends his right shoulder disability is related to a March 1998 fall during his post-service employment in a factory.  Records received from the Veteran's employer show he fell onto his right side on March 26, 1998.  The Veteran contends the fall was caused by his service-connected bilateral foot disability.  At his September 2017 hearing, the Veteran testified that he had continued to fall on his right side over the years due to his service-connected bilateral foot disability.  In addition, he argued that his bilateral foot pain and resultant use of a cane had altered the way he used his right shoulder.

To date, no VA examination or opinion has been obtained with respect to the Veteran's contentions.  Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination pursuant to McLendon.




Service connection for a sleep disability

The Veteran contends he has a current diagnosis related to difficulty sleeping.  His STRs show that on a March 1977 report of medical history prior to discharge, he indicated a history of sleepwalking and trouble sleeping.  To date, the Veteran has not been afforded any VA examination related to his claim.  Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination pursuant to McLendon.

Increased rating for a bilateral foot disability

The Veteran is currently in receipt of a 50 percent rating for his bilateral foot disability, which is the maximum allowable rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, applicable to "Flatfoot."  Under DC 5276, a 50 percent rating is warranted for pronounced flatfoot; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Despite his receipt of the maximum schedular rating, the Veteran has contended that he is entitled to a higher rating for his bilateral foot disability on an extra-schedular basis.

In this regard, the Board notes that the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability in question are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extra-schedular consideration is required.  Id.
 
In the second step of the inquiry, however, if the schedular evaluation is found not to contemplate the claimant's level of disability and symptomatology, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" or "frequent periods of hospitalization."  See 38 C.F.R. 3.321(b)(1) (2017).

The Veteran contends some of his bilateral foot symptoms are not contemplated by DC 5276, and that they cause marked interference with employment.  In particular, at his September 2017 hearing, the Veteran's representative noted that medical records showed a worsening of circulation in the Veteran's feet, as well as weakness, pain, and functional impairment.

In this regard, the Board notes the Veteran's medical records show that subsequent to his diabetes diagnosis, notes documenting his "circulatory status" have indicated decreases pulses to both feet as well as diminished vibratory testing.  On each occasion, however, these findings were followed by diagnoses of pes planus, hallux valgus, onychomycosis, and diabetic neuropathy.  As such, it is unclear from the medical evidence whether the Veteran's decreased circulation and sensation are caused by his service-connected bilateral foot disability or are, instead, caused by his non-service-connected diabetes.  In addition, it is unclear whether these symptoms rise to the level of a diagnosable condition or conditions, and thus, whether they may be compensable as separate disabilities under the DCs applicable to peripheral nerve conditions.  See 38 C.F.R. § 4.124a, DCs 8510-8730 (2017).

For the foregoing reasons, the Board finds a remand is warranted in order to afford the Veteran a VA examination to assess the nature and etiology of the circulatory and/or neurological symptoms affecting his bilateral feet.

Entitlement to a TDIU

The Veteran contends he is entitled to a TDIU, to include on an extra-schedular basis.  The Board finds the issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded.  In other words, resolution of the above issues may impact the TDIU claim.  As such, action regarding entitlement to a TDIU must be deferred.  See Henderson, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his type II diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran contends that his diabetes is secondary to his service-connected bilateral foot disability (pes planus with hallux valgus). 

It should be noted that the Veteran is competent to attest to factual matters of which he has or had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes was caused or aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by his service-connected bilateral foot disability.

The examiner is also requested to confirm or rule out the presence of bilateral upper and/or lower extremity diabetic neuropathy, and to assess the severity of these conditions, if diagnosed.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral eye disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has or had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all eye disabilities present during the period of the claim.

Then, with respect to each identified eye disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability is causally or etiologically related to the Veteran's military service, including the notations of "defective visual acuity" and "eye trouble" therein.

The examiner should also state whether the Veteran has diabetic retinopathy in either or both eyes due to his type II diabetes mellitus.
 
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any present bilateral hand disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has reported bilateral hand pain on several occasions.

It should be noted that the Veteran is competent to attest to factual matters of which he has or had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all bilateral hand disabilities present during the period of the claim.

The examiner should specifically confirm or rule out diabetic neuropathy of the upper extremities.

Then, with respect to each identified bilateral hand disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability is causally or etiologically related to the Veteran's military service.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each identified disability was caused or aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by the Veteran's type II diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of his right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran contends that his right shoulder disability is secondary to his service-connected bilateral foot disability (pes planus with hallux valgus). 

It should be noted that the Veteran is competent to attest to factual matters of which he has or had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability was caused or aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by his service-connected bilateral foot disability.

In providing his or her opinion, the examiner must address the following evidence:

a) employment records showing the Veteran fell on his right side in March 1998 while evacuating his work space due to a loud noise, and the Veteran's statements to the effect that the fall was caused by his service-connected bilateral foot disability;

b) the Veteran's statements to the effect he has continued to fall on his right side over the years due to his service-connected bilateral foot disability; and

c) the Veteran's statements to the effect that his bilateral foot pain and other symptoms, and his resultant use of a cane, have impacted the way he uses his right shoulder.
 
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sleep-related disability present during the period of the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has or had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all sleep-related disabilities present during the period of the claim.

Then, with respect to each identified disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability is causally or etiologically related to the Veteran's military service, to include the notations of a history of "sleepwalking" and "trouble sleeping" therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected bilateral foot disability.  The examiner should review the evidence associated with the record and note that review in the report.  

The examiner should identify the nature, frequency, and severity of all current manifestations as necessary under the applicable rating criteria, utilizing the appropriate Disability Benefits Questionnaire.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the decreased circulation and sensation in the Veteran's feet noted in his medical records was either caused or aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by his service-connected bilateral foot disability (pes planus with hallux valgus).

If so, the examiner should complete a separate Disability Benefits Questionnaire applicable to neurological conditions in order to document the severity of the circulatory and neurological symptoms affecting the bilateral feet.

Finally, the examiner should specify the degree of occupational impairment caused by the Veteran's service-connected bilateral foot disability.  To the extent possible, the examiner should discuss how all of the Veteran's service-connected disabilities, together, might impair employment, taking into account the Veteran's occupational history and background.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  Undertake any other development determined to be warranted.

8.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


